

Exhibit 10.3


AMENDED AND RESTATED COMMERCIAL LINES
MASTER AGREEMENT
BY AND BETWEEN
ACP RE, LTD
AND
AMTRUST FINANCIAL SERVICES, INC.
DATED AS OF JULY 23, 2014









--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2


ARTICLE II TRANSACTION CLOSING
6


ARTICLE III REPRESENTATIONS AND WARRANTIES OF ACP
7


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF AMTRUST
8


ARTICLE V COVENANTS
10


ARTICLE VI RESERVED
15


ARTICLE VII CONDITIONS PRECEDENT
15


ARTICLE VIII INDEMNIFICATION
16


ARTICLE IX TERMINATION PRIOR TO CLOSING
17


ARTICLE X GENERAL PROVISIONS
18





EXHIBITS
Exhibit A            LPT Agreement
Exhibit B            Administrative Services Agreement
Exhibit C            Commercial Lines MGA Agreement
Exhibit D            Commercial Lines Reinsurance Agreement
Exhibit E            Stop-Loss Agreement
Exhibit F            Investment Agreement
Exhibit G            Commercial Lines Bill of Sale
Exhibit H            Tower Companies


DISCLOSURE SCHEDULE
Section
Description

Section 3.3
Noncontravention; Consents

Section 4.3
Noncontravention; Consents

Section 7.1(d)
Consents






--------------------------------------------------------------------------------



AMENDED AND RESTATED COMMERCIAL LINES MASTER AGREEMENT
This AMENDED AND RESTATED COMMERCIAL LINES MASTER AGREEMENT is made as of July
23, 2014 (this "Agreement"), by and between ACP Re Ltd ("ACP"), a Bermuda
exempted company, and AmTrust Financial Services, Inc. ("AmTrust"), a Delaware
corporation.
WHEREAS, ACP, AmTrust and National General Holdings Corporation, a Delaware
corporation ("National General") are entering into a series of agreements by
which ACP has agreed to acquire Tower Group International, Ltd. ("Tower"), a
Bermuda insurance holding company, which transacts commercial and personal lines
insurance business in the United States through the Companies which are parties
to this Agreement, and, in connection therewith, AmTrust and National General
have agreed to administer the run-off of Tower’s legacy business, provide
stop-loss coverage to ACP with respect thereto, and, prospectively, manage and
reinsure all business to be written by the Companies after the Effective Time;
WHEREAS, ACP, pursuant to that certain Merger Agreement among ACP, Merger Sub
and Tower dated as of January 3, 2014 (the "Merger Agreement") is acquiring
Tower and its Subsidiaries through the merger of Merger Sub with and into Tower
with Tower surviving such merger (the "Merger");
WHEREAS, AmTrust and National General have agreed to provide financing to ACP in
connection with the Merger and to manage and reinsure, respectively, the Tower
Companies' Commercial Lines Business and Personal Lines Business as set forth in
the agreements provided for in this Agreement;
WHEREAS, AmTrust will provide financing to ACP in an aggregate principal amount
of up to $125,000,000, which will pay a market interest rate and have a term of
no less than seven years, pursuant to a credit agreement, the principal terms of
which have been agreed to by ACP and AmTrust (the "Credit Agreement");
WHEREAS, in connection with the transactions described above, CP Re and the
Tower Companies will enter into that certain Loss Portfolio Transfer Agreement
in substantially the form attached hereto as Exhibit A (the "LPT Agreement"),
pursuant to which CP Re will assume all insurance liabilities and unearned
premium liability (to the extent not previously assumed by Affiliates of AmTrust
or National General) of the Tower Companies;
WHEREAS, the parties will enter into the Commercial Lines Administrative
Services Agreement, in substantially the form attached as Exhibit B (the
"Administrative Services Agreement"), pursuant to which AmTrust or one or more
of its Affiliates will manage and administer the runoff of claims and policies
arising out of the Commercial Lines Business written by the Tower Companies
prior to the Effective Time;
WHEREAS, the parties will enter into the Commercial Lines Managing General Agent
Agreement, in substantially the form attached as Exhibit C (the "Commercial
Lines MGA Agreement"), pursuant to which AmTrust or one or more of its
Affiliates will manage and administer the Commercial Lines Business written by
the Tower Companies following the Effective Time;
WHEREAS, the parties will enter into the 100% Quota Share Reinsurance Agreement,
in substantially the form attached as Exhibit D (the "Commercial Lines
Reinsurance Agreement"), pursuant to which AmTrust or one or more of its
Affiliates will reinsure business written by the Tower Companies pursuant to the
Commercial Lines MGA Agreement;




--------------------------------------------------------------------------------



WHEREAS, AmTrust and National General, as reinsurers, and CP Re, as reinsured,
will enter into the $250 million Aggregate Stop Loss Reinsurance Agreement in
substantially the form attached as Exhibit E (the "Stop-Loss Agreement");
WHEREAS, AmTrust, National General and ACP Re will enter into a Stop-Loss
Retrocession Agreement to be negotiated in good faith by AmTrust, National
General and ACP Re (the "Retrocession Agreement"), pursuant to which ACP Re will
reinsure 100% of the business reinsured pursuant to the Stop-Loss Agreement;
WHEREAS, AmTrust, through its Affiliate, AII Insurance Management, Ltd., and ACP
will enter into the Investment Management Agreement in substantially the form
attached as Exhibit F (the "Investment Agreement"), by which AII Insurance
Management, Ltd., will provide investment management services to the Tower
Companies;
WHEREAS, in connection with the transactions contemplated hereby and pursuant to
the Commercial Lines Bill of Sale in substantially the form attached hereto as
Exhibit G, AmTrust will purchase from ACP or its applicable Subsidiary, directly
or indirectly, the Purchased Assets (as defined therein), on the terms and
subject to the conditions set forth therein;
WHEREAS, the transactions described in the foregoing recitals are collectively
referred to herein as the "Transactions;" and
WHEREAS, the parties hereto entered into that certain Commercial Lines Master
Agreement, dated as of April 8, 2014 (the "Original Master Agreement"), and now
wish to amend and restate the Original Master Agreement in its entirety as set
forth herein.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, and of the mutual benefits
to be derived from this Agreement, the parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
"ACP" has the meaning set forth in the introductory paragraph of this Agreement.
"Administrative Services Agreement" has the meaning set forth in the Recitals.
"Affiliate" of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For purposes of this definition,
"control" (including its correlative meanings "controlled by" and "under common
control with") shall mean possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership or securities or partnership or other ownership interests, by contract
or otherwise).
"Agreement" has the meaning set forth in the introductory paragraph of this
Agreement.

-2-

--------------------------------------------------------------------------------



"AmTrust" has the meaning set forth in the introductory paragraph of this
Agreement.
"Applicable Law" means any domestic or foreign federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative
interpretations issued by any Governmental Entity pursuant to any of the
foregoing, and any order, writ, injunction, directive, judgment or decree of a
court of competent jurisdiction applicable to the parties hereto.
"Applicable Rate" means the prime rate of interest reported from time to time in
The Wall Street Journal.
"Business Day" means any day other than a Saturday, Sunday or other day on which
banking institutions in New York are required or authorized by law or executive
order to be closed.
"Commercial Lines Business" means all insurance contracts, policies,
certificates, binders, slips, covers or other agreements of insurance, including
all supplements, riders, endorsements, renewals and extensions (other than
Personal Lines Business) issued by a Tower Company.
"Commercial Lines Bill of Sale" means the Commercial Lines Bill of Sale and
General Assignment and Assumption Agreement dated as of the Transaction Closing
Date among ACP, Affiliates of Tower acquired by ACP and AmTrust in the form
annexed as Exhibit C.
"Commercial Lines Reinsurance Agreement" has the meaning set forth in the
Recitals.
"Commercial Lines MGA Agreement" has the meaning set forth in the Recitals.
"CP Re" means CastlePoint Reinsurance Company, Ltd.
"Credit Agreement" has the meaning set forth in the Recitals.
"Cut-Through Quota Share Agreement" means that certain Commercial Lines
Cut-Through Quota Share Reinsurance Agreement, dated as of January 3, 2014, by
and among Technology Insurance Company, Inc., an insurance company organized
under the laws of New Hampshire, and the Companies.


"Disclosure Schedule" means the Disclosure Schedule delivered in connection
with, and constituting a part of, this Agreement.
"Earn-Out Payments" has the meaning set forth in Section 2.4.


"Effective Time" has the meaning set forth in Section 2.1.
"Governmental Entity" has the meaning set forth in Section 3.3.
"Gross Written Premium" means (a) any and all amounts received, less
cancellations and returns, in connection with the Commercial Lines Business that
are required to be reported as direct or assumed premium on the statutory
financial statement of AmTrust or its insurance company Affiliates, as the case
may be, in accordance with Applicable Law, and (b) as of the Effective Time,
unearned premium assumed or written in connection with the Cut-Through Quota
Share Agreement or the Pre-Closing MGA Agreement.



-3-

--------------------------------------------------------------------------------



"Indemnified Party" has the meaning set forth in Section 8.2(a).
"Indemnifying Party" has the meaning set forth in Section 8.2(a).Instrument" has
the meaning set forth in the Recitals.
"Insurance Regulators" means all Governmental Entities regulating the business
of insurance under Applicable Laws.
"Investment Agreement" has the meaning set forth in the Recitals.
"Liens" means pledges, restrictions, claims, liens, charges, encumbrances and
security interests of any kind.
"Losses" means any and all liabilities, claims, obligations, losses, costs,
disbursements, penalties, fines, expenses (including reasonable attorneys',
accountants' and other out-of-pocket professional fees and expenses incurred in
the investigation, collection, prosecution or defense or any claims, whether or
not involving any third party) and damages, but excluding lost profits or any
punitive, exemplary, consequential or similar damages (other than lost profits
or any punitive, exemplary, consequential or similar damages actually paid to a
third party in a Third Party Claim).
"LPT Agreement" has the meaning set forth in the Recitals.
"Measurement Date" means the last Business Day of June and December of each
calendar year.


"Merger Agreement" has the meaning set forth in the Recitals.
"Merger Sub" means London Acquisition Company Limited, a Bermuda exempted
company.
"National General" has the meaning set forth in the Recitals.
"Permitted Liens" means (a) Liens for Taxes or assessments and similar charges,
which either are (i) not delinquent or (ii) being contested in good faith and by
any appropriate action or proceeding, and adequate reserves (as determined in
accordance with SAP) have been established on the relevant Company's books with
respect thereto, (b) Liens to secure, landlords, sublandlords, licensors,
sublicensors or licensees under real estate leases, licenses or other rental or
lease agreements, (c) deposits or pledges made in connection with, or to secure
payment of, utilities or similar services, workers' compensation, unemployment
insurance, pension or other social security, governmental insurance and
governmental benefits mandated under Applicable Laws, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return of money bonds and similar
obligations, (d) mechanics', materialmen's or contractors' Liens or any similar
statutory Lien for amounts not yet due and payable and incurred in the ordinary
course of business, (e) zoning, entitlement, building and other similar
restrictions which are not violated by the current conduct of the Commercial
Lines Business, (f) purchase money Liens in any property acquired by the Tower
Companies in the ordinary course of business and (g) easements, covenants,
rights of way or other encumbrances or restrictions, if any, that do not impair
the use of the assets to which they relate.

-4-

--------------------------------------------------------------------------------



"Person" means an individual, corporation, partnership (limited or general),
joint venture, limited liability company, association, trust, unincorporated
organization or other entity.
"Personal Lines Business" means all insurance contracts, policies, certificates,
binders, slips, covers or other agreements of insurance, including all
supplements, riders, endorsements, renewals and extensions for personal
automobile liability and physical damage, homeowners, personal excess and
umbrella coverage issued by the Companies.


"Personal Lines Master Agreement" means that certain Personal Lines Master
Agreement, dated as of the date hereof, by and between ACP Re and National
General.
"Pre-Closing MGA Agreement" means the Managing General Agent Agreement, dated as
of April 1, 2014, by and between AmTrust North America, Inc. and Tower Risk
Management Corp.


"Regulatory Approvals" means all approvals, consents and authorizations of the
transactions contemplated by this Agreement required under applicable state
insurance or insurance holding company laws, including without limitation all
approvals, consents and authorizations required by the New York Department of
Financial Services, the Illinois Department of Insurance, the Massachusetts
Division of Insurance, the Florida Office of Insurance Regulation, the New
Jersey Department of Banking and Insurance, the Maine Bureau of Insurance and
any other state insurance regulator whose approval is required to consummate any
of the transactions contemplated by this Agreement.
"Retrocession Agreement" has the meaning set forth in the Recitals.
"SAP" means, with respect to any Tower Company, the applicable statutory
accounting principles (or local equivalents in the applicable jurisdiction)
prescribed by the applicable Insurance Regulator under Applicable Law.
"Stop-Loss Agreement" has the meaning set forth in the Recitals.
"Subject Premium" means Gross Written Premium in respect of the Commercial Lines
Business written or assumed by AmTrust or its Affiliates in connection with the
Transactions (including, without limitation, business written or assumed by
AmTrust or its Affiliates pursuant to the Cut-Through Quota Share Agreement and
the Pre-Closing MGA Agreement) on or following the Effective Time, including,
without limitation, Gross Written Premium in respect of renewals or replacements
of policies in respect of the Commercial Lines Business issued on or prior to
the Effective Time, and policies in respect of the Commercial Lines Business
written by AmTrust or its Affiliates following the Effective Time.


"Subsidiary" of any Person means another Person 50% or more of the total
combined voting power of all classes of capital stock or other voting interests
of which, or 50% or more of the equity securities of which, is owned directly or
indirectly by such first Person.
"Taxes" means all federal, state, local and foreign taxes of any kind, including
those on or measured by or referred to as income, gross receipts, sales, use, ad
valorem, franchise, profits, value added, property or windfall profits taxes, or
similar fees, assessments or charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of

-5-

--------------------------------------------------------------------------------



a tax return), together with any interest and any penalties, additions to tax or
additional amounts imposed thereon by any Taxing Authority, domestic or foreign.
"Taxing Authority" means any Governmental Entity or other Person responsible for
and having jurisdiction over, the administration of Taxes.
"Third-Party Claim" has the meaning set forth in Section 8.2(a).
"Tower" has the meaning set forth in the Recitals.
"Tower Companies" means the companies set forth on Exhibit H hereto.
"Transaction Closing" has the meaning set forth in Section 2.1.
"Transaction Closing Date" has the meaning set forth in Section 2.1.
"Transaction Documents" means this Agreement, the Administrative Services
Agreement, the Commercial Lines Bill of Sale, the Commercial Lines MGA
Agreement, the Commercial Lines Reinsurance Agreement, the Credit Agreement, the
LPT Agreement, the Retrocession Agreement, the Investment Agreement, the
Stop-Loss Agreement and the Investment Agreement.
"Transactions" has the meaning set forth in the Recitals.

ARTICLE II
TRANSACTION CLOSING
Section 2.1    Closing. Unless this Agreement shall have been terminated
pursuant to Section 9.1, and subject to the satisfaction or waiver of each of
the conditions set forth in Article VII, the closing of the transactions
contemplated hereby (the "Transaction Closing") shall take place at 10:00 a.m.
on the "Closing Date" (as defined in the Merger Agreement), at the same location
as the "Closing" (as defined in the Merger Agreement). The effective date and
time of the Transaction Closing are herein referred to as the "Transaction
Closing Date." All of the contemplated transactions under this Agreement shall
be deemed to be consummated as of 11:59:59 p.m. Eastern Time on the Transaction
Closing Date (the "Effective Time") and all actions taken at Transaction Closing
shall be deemed to have occurred simultaneously and shall be deemed effective as
of the dates and times specified in this Agreement.
Section 2.2    ACP's Transaction Closing Date Deliveries. Subject to fulfillment
or waiver (where permissible) of the conditions set forth in Article VII, at the
Transaction Closing, ACP shall deliver to AmTrust all of the following:
(a)    FIRPTA Certificate. Unless ACP is a foreign person, a certification from
ACP and signed by a responsible officer of ACP, as contemplated under Section
1.1445-2(b)(2) of the Treasury Regulations, certifying that ACP is not a foreign
person.
(b)    Transaction Documents. A copy of (i) each Transaction Document (other
than this Agreement) duly executed by ACP or its applicable Affiliate and (ii)
such other documents and instruments as AmTrust reasonably requests to
consummate the transactions contemplated by this Agreement.

-6-

--------------------------------------------------------------------------------



Section 2.3    AmTrust's Transaction Closing Date Deliveries. Subject to
fulfillment or waiver (where permissible) of the conditions set forth in Article
VII, at the Transaction Closing, AmTrust shall deliver to ACP a copy of (a) each
Transaction Document (other than this Agreement) duly executed by AmTrust or its
applicable Affiliate and (b) such other documents and instruments as ACP
reasonably requests to consummate the transactions contemplated by this
Agreement.
Section 2.4    Earn-Out Payments.
 
(a)AmTrust will pay to ACP and ACP will accept from AmTrust, an amount in cash
equal to three percent (3%) of Subject Premium for the three-year period
following the Effective Time (the "Earn-Out Period"), which shall be payable
semi-annually on the terms herein (each such payment, an "Earn-Out Payment").
The aggregate amount of all Earn-Out Payments shall not exceed $30 million. The
parties agree that AmTrust shall be entitled to set off any amounts due or
payable to ACP hereunder against any amounts otherwise due and payable by ACP to
AmTrust or its Affiliates in connection with the Transactions.
  
(b)On the last Business Day of the month following each Measurement Date during
the Earn-Out Period, AmTrust shall notify ACP in writing of the Subject Premium
for the six-month period ending on such Measurement Date (except with respect to
the initial Measurement Date, which shall provide the Subject Premium beginning
at the Effective Time and ending on the initial Measurement Date) and AmTrust
shall pay to ACP the Earn-Out Payment in respect of such period by wire transfer
in immediately available funds to the Reserve Account (as such term is defined
in the Credit Agreement). During the five-day period immediately following ACP's
receipt of an Earn-Out Payment, ACP shall be permitted to review AmTrust's books
and records and AmTrust's working papers to the extent solely related to the
determination of the Subject Premium and the applicable Earn-Out Payment.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ACP
Subject to the exceptions and qualifications set forth in the Disclosure
Schedule, ACP represents and warrants to AmTrust as follows:
Section 3.1    Organization, Standing and Corporate Power. ACP is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has the requisite corporate power and
authority to carry on its business as now being conducted.
Section 3.2    Authority. ACP has the requisite corporate power and authority to
enter into this Agreement and the other Transaction Documents and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the other Transaction Documents by ACP and the consummation
by ACP of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of ACP and no other
corporate action or proceeding on the part of ACP or any Affiliate of ACP is
necessary (including any shareholder vote). This Agreement and each of the other
Transaction Documents has been duly executed and delivered by ACP and, assuming
this Agreement and the other Transaction Documents constitute the valid, legal
and binding agreement of AmTrust, constitutes a valid, legal and binding
obligation of ACP, enforceable against ACP in accordance with its terms, except
that (a) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar laws, now or hereafter in effect, affecting creditors' rights
generally and (b) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

-7-

--------------------------------------------------------------------------------



Section 3.3    Noncontravention; Consents. Neither the execution and delivery of
this Agreement or the other Transaction Documents by ACP, nor the consummation
by ACP of the transactions contemplated hereby or thereby, nor performance or
compliance by ACP with any of the terms or provisions hereof or thereof, will
(i) conflict with or violate any provision of the certificate or articles of
incorporation, code of regulations, by-laws or other comparable charter or
organizational documents of ACP or (ii) assuming (A) that the actions described
in Section 4.02(a) of the Merger Agreement have been completed, (B) that the
authorizations, consents and approvals referred to in this Section 3.3 are
obtained and (C) that the filings referred to in this Section 3.3 are made and
any waiting periods thereunder have terminated or expired, in the case of each
of clauses (A) through (C), prior to the Effective Time, (x) conflict with,
contravene or violate any Law, judgment, writ or injunction of any Governmental
Entity applicable to ACP or the Tower Companies or (y) conflict with, contravene
or violate or constitute a default or breach under any of the terms, conditions
or provisions of any Contract to which ACP or any of the Tower Companies is a
party or accelerate ACP's or any of the Tower Companies', if applicable,
obligations under any such Contract. Except for (a) compliance with the
applicable requirements of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, (b) compliance with the rules
and regulations of the NASDAQ Stock Market, (c) the filing of appropriate
documents with the relevant authorities of other jurisdictions in which any of
the Tower Companies is qualified to do business, (d) compliance with any
applicable state securities or blue sky laws and (e) the Regulatory Approvals as
set forth in Section 3.3 of the Disclosure Schedule, no consent or approval of,
action by or in respect of, or filing, license, permit or authorization,
declaration or registration with, any court or governmental or regulatory
authority or agency, domestic or foreign (a "Governmental Entity"), the
performance by ACP of its obligations pursuant to this Agreement and the other
Transaction Documents and the consummation by ACP of the transactions
contemplated hereunder and thereunder.
Section 3.4    Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated by
this Agreement or the other Transaction Documents based upon arrangements made
by or on behalf of ACP or the Tower Companies.
Section 3.5    No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedules), none of ACP or any other Person
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of ACP, including any representation or
warranty as to the accuracy or completeness of any information regarding the
Tower Companies furnished or made available to AmTrust and its representatives.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF AMTRUST
Subject to the exceptions and qualifications set forth in the Disclosure
Schedule, AmTrust represents and warrants to ACP as follows:
Section 4.1    Organization, Standing and Corporate Power. AmTrust is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority to
carry on its business as now being conducted.

-8-

--------------------------------------------------------------------------------



Section 4.2    Authority. AmTrust has the requisite corporate power and
authority to enter into this Agreement and the other Transaction Documents and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the other Transaction Documents by AmTrust
and the consummation by AmTrust of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of AmTrust. No action by the stockholders of AmTrust is necessary to authorize
the execution and delivery by AmTrust of this Agreement and the other
Transaction Documents and the consummation by AmTrust of the transactions
contemplated hereby and thereby. This Agreement and each of the other
Transaction Documents has been duly executed and delivered by AmTrust and,
assuming this Agreement constitutes the valid, legal and binding agreement of
ACP, constitutes a valid, legal and binding obligation of AmTrust, enforceable
against AmTrust in accordance with its terms except that (i) such enforcement
may be subject to applicable bankruptcy, insolvency or other similar laws, now
or hereafter in effect, affecting creditors' rights generally and (ii) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.
Section 4.3    Noncontravention; Consents. The execution and delivery of this
Agreement and the other Transaction Documents do not, and except as disclosed in
Section 4.3 of the Disclosure Schedule, the consummation of the transactions
contemplated hereby or thereby will not, (i) conflict with, be prohibited by, or
require any approval that has not already been obtained under, any of the
provisions of the certificate of incorporation or the by-laws of AmTrust or the
comparable organizational documents of any of its Subsidiaries, (ii) subject to
the matters referred to in the next sentence, conflict with, result in a breach
of or default (with or without notice or lapse of time, or both) under, be
prohibited by, require approval or consent under, give rise to a right of
termination under, or result in the creation of any Lien (other than a Permitted
Lien) on any property or asset of AmTrust or any of its Affiliates under, any
agreement, permit, franchise, license or instrument to which AmTrust or any of
its Subsidiaries is a party or (iii) subject to the matters referred to in the
next sentence, contravene, be prohibited by, or require approval or consent
under, any Applicable Law, judgment, injunction or award applicable to AmTrust
or any of its Subsidiaries, which, in the case of clauses (ii) and (iii) above,
would materially impair the ability of AmTrust to consummate any of the
transactions contemplated hereby or thereby. No consent, approval or
authorization of, or declaration or filing with, or notice to, any Governmental
Entity is required by or with respect to AmTrust or any of its Subsidiaries in
connection with the execution and delivery of this Agreement or the other
Transaction Documents by AmTrust or the consummation by AmTrust of any of the
transactions contemplated hereby or thereby, except for (i) the approvals,
filings and notices required under the insurance laws of the jurisdictions set
forth in Section 4.3 of the Disclosure Schedule, (ii) such other consents,
approvals, authorizations, declarations, filings or notices as are set forth in
Section 4.3 of the Disclosure Schedule and (iii) such other consents, approvals,
authorizations, declarations, filings or notices that are not required to be set
forth pursuant to clauses (ii) and (iii) the failure to obtain or make which, in
the aggregate, would not materially impair the ability of AmTrust to consummate
any of the transactions contemplated hereby.
Section 4.4    Litigation. There is no suit, action, proceeding or arbitration
pending or threatened in writing against or affecting AmTrust or any Affiliate
of AmTrust that (i) seeks to restrain or enjoin the consummation of any of the
transactions contemplated by this Agreement or the other Transaction Documents
or (ii) would reasonably be expected to impair the ability of AmTrust to
consummate any of the transactions contemplated by this Agreement or the other
Transaction Documents.
Section 4.5    Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated by
this Agreement or the other Transaction Documents based upon arrangements made
by or on behalf of AmTrust or any Affiliate.

-9-

--------------------------------------------------------------------------------



ARTICLE V
COVENANTS
Section 5.1    Employees of the Tower Companies.
(a)    From time to time on or after the date hereof, upon ten (10) days written
notice to ACP and National General (an "Employee Offer Notice"), subject to
subsection (b) below, AmTrust may, or may cause an Affiliate to, offer
employment to employees of any Tower Company or its Affiliates that AmTrust
reasonably determines are necessary for the Commercial Lines Business under
terms and conditions satisfying the obligations of ACP under the Merger
Agreement (as defined in the Master Agreement) with respect to such employees.
 
(b)    If within ten (10) days of receipt of an Employee Offer Notice, neither
National General nor ACP has objected in writing to the making of offers of
employment to the employees indicated in such Employee Offer Notice, AmTrust may
make an offer of employment to such employees. If National General or ACP
provides such written objection, ACP, National General and AmTrust shall
negotiate in good faith to coordinate the employment or retention of such
employees among themselves. If an agreement as to the employment or retention of
such employees is reached, AmTrust may make offers to such employees pursuant to
such agreement. If within thirty (30) days of the delivery of any such
objection, ACP, National General and AmTrust shall have failed to reach an
agreement with respect to the employment or retention of such employees, ACP,
AmTrust and National General shall enter mediation. In the event pursuant to
such mediation ACP, National General and AmTrust shall reach an agreement as the
employment or retention of such employees, AmTrust may make offers of employment
to the employees designated in such agreement.


(c)    Nothing contained in this Agreement shall confer upon any employee of any
Tower Company or any of its Affiliates any right with respect to continued
employment by AmTrust or any of its Affiliates. No provision of this Agreement
shall create any third-party rights in any such employee, or any beneficiary or
dependent thereof, with respect to the compensation, terms and conditions of
employment and benefits that may be provided to such employee by AmTrust or any
of its Affiliates or under any benefit plan that AmTrust or any of its
Affiliates may maintain.


Section 5.2    Confidential Information.
(a)    The Parties hereby agree to treat as confidential any and all reports,
information, and data relating to, obtained by, prepared or assembled by, or
given to the other or developed as a result of information supplied by or on
behalf of any Party under this Agreement, or by reason of, or relating to, the
transactions contemplated by or incidental to this Agreement, including but not
limited to any materials, presentations, records, and all matters affecting or
relating to the proposed business and operations under the Program (such
information being collectively referred to herein as "Confidential
Information"). For purposes of this Section 5.2, the party disclosing
Confidential Information will be referred to as the "Disclosing Party" and the
party receiving Confidential Information will be referred to as the "Receiving
Party."


(b)    The Parties shall each take appropriate steps to ensure that all
Confidential Information is kept confidential by the respective Parties and each
of their directors, officers, principals, shareholders, affiliates, employees,
agents and advisors, and that such Confidential Information will not be
divulged, disclosed or communicated to any person, firm, association,
corporation or other entity, during or subsequent to the Term of this Agreement,
provided, however, that (a) disclosure of any Confidential

-10-

--------------------------------------------------------------------------------



Information to which the Disclosing Party has consented in writing may be made;
(b) any Confidential Information may be disclosed to regulatory authorities or
other appropriate parties pursuant to Laws or legal process after notice is
given to the Disclosing Party to allow the Disclosing Party to contest or limit
the scope of Confidential Information to be disclosed; (c) Confidential
Information may also be disclosed to auditors of any Receiving Party, Tower
Company reinsurers or retrocessionaires, to the extent reasonably appropriate;
and (d) Confidential Information may also be disclosed by a Receiving Party to
its Affiliates, provided the Receiving Party directs such Affiliates to treat
such Confidential Information confidentially and in accordance with the terms of
this Agreement.


(c)    In the event of a breach of this Section 5.2 relating to Confidential
Information, the affected Party shall be entitled to seek specific performance
and injunctive or other equitable relief as a remedy for any such breach, which
shall not be deemed to be the exclusive remedy for such breach, but shall be in
addition to all the remedies available at law or equity.


(d)    The term "Confidential Information" as used in this Agreement does not
include information which (i) was or becomes generally available to the public
other than as a result of the disclosure by or on behalf of the Receiving Party;
(ii) was or becomes available on a non-confidential basis from a source other
than the Receiving Party or its representatives, provided that such source is
not bound by a confidentiality agreement with, or similar obligation to the
Disclosing Party; or (iii) is independently developed by the Receiving Party
without the use of such information.


(e)    AmTrust may from time to time provide each Tower Company with access to
certain proprietary systems developed by AmTrust, including without limitation,
any source code, object code, executable code, data, databases, and related
documentation in respect thereof (collectively, the "AmTrust IP"). Each Tower
Company acknowledges and agrees that the AmTrust IP, including without
limitation program code, specifications, logic, design, ideas, techniques,
know-how and procedures contained therein and all related documentation are
confidential intellectual property exclusively owned by AmTrust. This Agreement
does not grant and shall not be construed to grant any license or right to use
the AmTrust IP except as expressly authorized in writing by AmTrust. Each Tower
Company and its employees shall not disclose AmTrust IP or any part thereof to
any third party, including affiliates, except as expressly authorized by
AmTrust. Each Tower Company shall not (a) use or access the AmTrust IP for any
purpose other than performing its duties under this Agreement; or (b) modify,
enhance, reverse engineer, delink, disassemble or decompile any of the AmTrust
IP or part thereof.


Section 5.3    Covenant Not to Compete, Solicit or Hire.


(a)    ACP and each of its subsidiaries (including, without limitation, the
Tower Companies) (collectively, the "ACP Parties") acknowledges and agrees that
AmTrust and its Affiliates would be irreparably damaged if any ACP Party were to
provide services or to otherwise participate in the business of any Person
competing with the Commercial Lines Business in a similar business and that any
such competition by an ACP Party would result in a significant loss of goodwill
by AmTrust in respect of the Commercial Lines Business. Each ACP Party further
acknowledges and agrees that the covenants and agreements set forth in this
Section 5.3 were a material inducement to AmTrust to enter into this Agreement
and the other Transaction Documents (as defined in the Master Agreement) and to
perform its obligations hereunder and thereunder, and that AmTrust and its
Affiliates would not obtain the benefit of the bargain set forth in this
Agreement or the other Transaction Documents as specifically negotiated by the
parties hereto and thereto if any ACP Party breached the provisions of this
Section 5.3. Therefore, in further consideration of AmTrust's performance of its
obligations hereunder and under the other Transaction Documents, each of the ACP
Parties agrees that during the period in which any parties have any obligations
under any of the

-11-

--------------------------------------------------------------------------------



Transaction Documents (including, without limitation, the Credit Agreement) and
the five-year period thereafter, it shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, either for itself, himself or herself
or through any other Person, engage in, participate in, or permit such Person’s
name to be used by any enterprise engaging in or participating in, the
Commercial Lines Business; provided, that the foregoing shall not restrict or
prohibit the ACP Parties from engaging in reinsurance transactions in respect of
the Commercial Lines Business. For purposes of this Agreement, the term
"participate" includes any direct or indirect interest in any enterprise,
whether as a stockholder, member, partner, joint venturer, franchisor,
franchisee, executive, consultant or otherwise (other than by ownership of less
than two percent (2%) of the stock of a publicly held corporation) or rendering
any direct or indirect service or assistance to any Person. Each ACP Party
agrees that this covenant is reasonably designed to protect AmTrust’s
substantial investment and is reasonable with respect to its duration,
geographical area and scope.


(b)    For so long as any ACP Party has continuing obligations under Section
3.3(a) above, such ACP Party shall not (and shall cause its, his or her
Subsidiaries not to) directly, or indirectly through another Person, (a) induce
or attempt to induce (other than by a general solicitation advertisement,
posting or similar job solicitation process) any employee, agent or producer of
AmTrust or its Affiliates engaged in the Commercial Lines Business to leave the
employ of AmTrust or any of its Subsidiaries or Affiliates, or in any way
interfere with the relationship between AmTrust or any of its Subsidiaries or
Affiliates and any such employee, except in accordance with Section 5.1, (b)
hire (other than by a general solicitation advertisement, posting or similar job
solicitation process) any employee, agent or producer of AmTrust or any of its
Subsidiaries or Affiliates at any time during the six-month period immediately
prior to the date on which such hiring would take place (it being conclusively
presumed by the Parties so as to avoid disputes under this Section 5.3(b) that
any such hiring (other than by a general solicitation advertisement, posting or
similar job solicitation process) within such six-month period is in violation
of clause (i) above) , except in accordance with Section 5.1, or (c) call on,
solicit or service any customer, agent, producer, supplier, licensee, licensor
or other business relation of the Commercial Lines Business in order to induce
or attempt to induce such Person to cease doing or decrease their business with
AmTrust or any of its Subsidiaries or Affiliates, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and AmTrust or any of its Subsidiaries or Affiliates (including making
any negative statements or communications about AmTrust or any of its
Subsidiaries or Affiliates).


(c)    If, at the time of enforcement of any of the provisions of this Section
5.3, a court determines that the restrictions stated herein are unreasonable
under the circumstances then existing, then the Parties agree that the maximum
period, scope or geographical area reasonable under the circumstances shall be
substituted for the stated period, scope or area. The Parties further agree that
such court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope or geographical area permitted by law.


(d)    If an ACP Party (the "Restricted Persons") breaches, or threatens to
commit a breach of, any of the provisions of this Section 5.3 (the "Restrictive
Covenants"), AmTrust will have the following rights and remedies, each of which
rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to AmTrust at law or in equity:


(i)
the right and remedy to have the Restrictive Covenants specifically enforced by
any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
AmTrust and that money damages would not provide an adequate remedy to AmTrust;
and


-12-

--------------------------------------------------------------------------------





(ii)
the right and remedy to require the Restricted Persons to account for and pay
over to AmTrust any profits, monies, accruals, increments or other benefits
derived or received by the Restricted Persons as the result of any transactions
constituting a breach of the Restrictive Covenants.



Section 5.4    Commercially Reasonable Efforts. Upon the terms and subject to
the conditions and other agreements set forth in this Agreement, each of the
parties agrees to use its commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement. The parties
acknowledge and agree that any reference made to commercially reasonable efforts
in this Agreement shall not include any obligation to commence or continue any
contested arbitration or litigation other than the filing of a proof of claim or
similar filing requirement necessary to preserve a claim against any insolvent
or otherwise financially impaired debtor.


Section 5.5    Consents, Approvals and Filings. ACP and AmTrust shall each use
their commercially reasonable efforts, and shall cooperate fully with each other
(i) to comply as promptly as practicable with all governmental requirements
applicable to the transactions contemplated by this Agreement and (ii) to obtain
as promptly as practicable all necessary permits, orders or other consents,
approvals or authorizations of Governmental Entities and consents or waivers of
all third parties necessary in connection with the consummation of the
transactions contemplated by this Agreement. In connection therewith, ACP and
AmTrust shall make and cause their respective Affiliates to make all legally
required filings as promptly as practicable in order to facilitate prompt
consummation of the transactions contemplated by this Agreement, and shall
provide and shall cause their respective Affiliates to provide such information
and communications to Governmental Entities as such Governmental Entities may
request. The parties hereto shall not willfully take any action that will have
the effect of delaying, impairing or impeding the receipt of all necessary
permits, orders or other consents, approvals or authorizations of Governmental
Entities and consents or waivers of all third parties necessary in connection
with the consummation of the transactions contemplated by this Agreement.
Section 5.6    Public Announcements. Until the Transaction Closing Date, the
parties hereto shall consult with each other before issuing, and give each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated hereunder, and shall
not issue any such press release or make any such public statement prior to such
consultation and joint approval of AmTrust and ACP, except as may be required by
Applicable Law, court process or the rules and regulations of any national
securities exchange or national securities quotation system provided that, to
the extent possible under the circumstances, the party making such disclosure
consults with the other party, and considers in good faith the views of the
other party, before doing so.
Section 5.7    Further Assurances. ACP and AmTrust agree, and ACP, prior to the
Transaction Closing, and AmTrust, after the Transaction Closing, agree to cause
the Tower Companies and each of their Subsidiaries, to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement.
Section 5.8    Notice of Events.
(a)    AmTrust shall promptly notify ACP, and ACP shall promptly notify AmTrust,
in writing, upon (1) becoming aware of any order or decree or any complaint
praying for an order or decree

-13-

--------------------------------------------------------------------------------



restraining or enjoining the execution of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (2) receiving any notice
from any Governmental Entity of its intention to (i) institute a suit or
proceeding to restrain or enjoin the execution of this Agreement or the
consummation of the transactions contemplated by this Agreement or (ii) nullify
or render ineffective this Agreement or such transactions if consummated.
(b)    During the period from the date hereof to the Transaction Closing Date or
the earlier termination of this Agreement, AmTrust shall promptly notify ACP in
writing if AmTrust becomes aware of: (i) the occurrence or non-occurrence of any
event or the existence of any fact or condition that would cause or constitute a
breach of any of its representations or warranties had any such representation
or warranty been made as of the time of AmTrust's discovery of such event, fact
or condition; (ii) any material failure on its part or ACP's or the Tower
Companies' part to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it hereunder; or (iii) the occurrence or
non-occurrence of any event or the existence of any fact or condition that would
cause or constitute a breach of any of ACP's representations or warranties
hereunder.
(c)    During the period from the date hereof to the Transaction Closing Date or
the earlier termination of this Agreement, ACP shall promptly notify AmTrust in
writing if ACP becomes aware of: (i) the occurrence or non-occurrence of any
event or the existence of any fact or condition that would cause or constitute a
breach of any of its representations or warranties had any such representation
or warranty been made as of the time of ACP's discovery of such event, fact or
condition; (ii) any material failure on its part or AmTrust's part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder; or (iii) the occurrence or non-occurrence of any
event or the existence of any fact or condition that would cause or constitute a
breach of any of AmTrust's representations or warranties hereunder.
Section 5.9    Merger Agreement. During the period from the date hereof to the
Transaction Closing Date or the earlier termination of this Agreement, ACP shall
promptly notify AmTrust in writing if ACP becomes aware of: (a) the occurrence
or non-occurrence of any event or the existence of any fact or condition that
would cause or constitute a material breach of any of Tower's representations or
warranties set forth in the Merger Agreement had any such representation or
warranty been made as of the time of ACP's discovery of such event, fact or
condition; (b) any material failure on Tower's part to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
under the Merger Agreement; or (c) the occurrence or non-occurrence of any event
or the existence of any fact or condition that would cause or constitute a
material breach of any of Tower's representations or warranties under the Merger
Agreement. ACP hereby agrees that without AmTrust's written consent that it
shall not waive: (x) any material breach by Tower of any of its representation
or warranty set forth in the Merger Agreement; or (y) any material failure by
Tower to comply with any covenants or conditions to closing contained in the
Merger Agreement.
Section 5.10    Transition Services. From time to time following the Transaction
Closing Date, AmTrust may request from ACP any transition services that AmTrust
reasonably determines are necessary for the Commercial Lines Business. AmTrust
shall reimburse ACP for any costs actually incurred by ACP in providing any such
services to AmTrust.
Section 5.11    Use of Office Space. From time to time following the Transaction
Closing Date, AmTrust may elect to use of all or a portion of the office space
used by any of the Companies prior to such date, including, without limitation,
employee work stations, telephone and computer equipment and other facilities as
AmTrust determines are reasonably necessary for the Commercial Lines Business.
AmTrust shall reimburse ACP for costs actually incurred by ACP in connection
therewith.

-14-

--------------------------------------------------------------------------------



ARTICLE VI
RESERVED
ARTICLE VII
CONDITIONS PRECEDENT
Section 7.1    Conditions to Each Party's Obligations. The respective
obligations of each party to consummate the transactions contemplated hereby are
subject to the satisfaction or waiver on or prior to the Transaction Closing
Date of the following conditions:
(a)    Governmental Consents. All filings required to be made prior to the
Transaction Closing Date with, and all consents, approvals, permits and
authorizations required to be obtained prior thereto from, Governmental Entities
in connection with the consummation of the transactions contemplated hereby by
ACP and AmTrust set forth in Section 3.3 and Section 4.3 of the Disclosure
Schedule shall have been made or obtained.
(b)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction and no Applicable Law of any Governmental Entity preventing the
consummation of the Transactions or any of the other transactions contemplated
hereby shall be in effect; provided, that the party invoking this condition
shall have used all reasonable efforts to have any such order or injunction
vacated, and no Governmental Entity shall have instituted any proceeding that is
pending seeking any such order, preliminary or permanent injunction or other
order to prohibit the consummation of the transactions contemplated hereby or
any of the other transactions contemplated hereby.
(c)    Consents. All consents, waivers, clearances, approvals and authorizations
from third parties under the contracts and agreements set forth on Section
7.1(c) of the Disclosure Schedule as being required to be obtained prior to
Transaction Closing shall have been retained.
(d)    Merger Agreement.    The Closing (as defined in the Merger Agreement) of
the Merger (as defined in the Merger Agreement) shall occur contemporaneous with
the transactions contemplated herein.
(e)    Personal Lines Master Agreement. The transactions contemplated by the
Personal Lines Master Agreement to be effected as of the "Transaction Closing"
(as defined in the Personal Lines Master Agreement) shall occur contemporaneous
with the transactions contemplated herein.
Section 7.2    Conditions to Obligations of AmTrust. The obligations of AmTrust
to consummate the transactions contemplated hereby and the other actions to be
taken at the Transaction Closing are further subject to the satisfaction or
waiver by AmTrust on or prior to the Transaction Closing Date of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of ACP
in this Agreement shall be true and correct in all material respects, in each
case as of the date of this Agreement and as of the Transaction Closing Date as
though made on and as of the Transaction Closing Date (except as to any
representation or warranty which specifically relates to another date).

-15-

--------------------------------------------------------------------------------



(b)    Performance of Obligations of ACP. ACP shall have performed in all
material respects all obligations required to be performed by it under this
Agreement on or prior to the Transaction Closing Date.
(c)    Closing Deliveries. ACP shall have delivered to AmTrust each of the items
described in Section 2.2.
Section 7.3    Conditions to Obligations of ACP. The obligations of ACP to
consummate the transactions contemplated hereby and the other actions to be
taken at the Transaction Closing are further subject to the satisfaction or
waiver by ACP on or prior to the Transaction Closing Date of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of
AmTrust set forth in this Agreement shall be true and correct in all material
respects, in each case as of the date of this Agreement and as of the
Transaction Closing Date as though made on and as of the Transaction Closing
Date (except as to any representation or warranty which specifically relates to
another date).
(b)    Performance of Obligations of AmTrust. AmTrust shall have performed in
all material respects all obligations required to be performed by it under this
Agreement on or prior to the Transaction Closing Date.
(c)    Closing Deliveries. AmTrust shall have delivered to ACP each of the items
described in Section 2.3.
Section 7.4    Frustration of Closing Conditions. No party to this Agreement may
rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such party's failure to use reasonable
best efforts to cause the Transaction Closing to occur, as required by Section
5.1 hereof.
ARTICLE VIII
INDEMNIFICATION
Section 8.1    Obligation to Indemnify.
(a)    ACP agrees to indemnify, defend and hold harmless AmTrust and its
Affiliates and their respective representatives from and against all Losses
relating to a Third-Party Claim to the extent such Losses are determined to have
arisen from or relate to any material breach of any of the covenants and
agreements of ACP contained in this Agreement.
(b)    AmTrust agrees to indemnify, defend and hold harmless ACP and its
Affiliates and their respective representatives from and against all Losses
relating to a Third-Party Claim to the extent such Losses are determined to have
arisen from or relate to any breach of any of the covenants and agreements of
AmTrust contained in this Agreement.
(c)    The parties' obligations pursuant to this Section 8.1 shall terminate as
of the Transaction Closing Date, except for claims based on actual fraud,
criminal activity or willful misconduct. Following the Transaction Closing Date,
the parties' indemnification rights and obligations shall be as set forth in the
applicable Transaction Document.
Section 8.2    Indemnification Procedures.

-16-

--------------------------------------------------------------------------------



(a)    If any third party shall notify either party (the "Indemnified Party")
with respect to any matter (a "Third-Party Claim") which may give rise to a
claim for indemnification against any other Party (the "Indemnifying Party")
under this Article VIII, then the Indemnified Party shall promptly (and in any
event within five Business Days after receiving notice of the Third-Party Claim)
notify the Indemnifying Party thereof in writing.
(b)    An Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice; provided, that the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld) unless the judgment or proposed settlement involves only
the payment of money damages and does not impose an injunction or other
equitable relief upon the Indemnified Party.
(c)    Unless and until an Indemnifying Party assumes the defense of the
Third-Party Claim as provided in Section 8.2(b) above, the Indemnified Party may
defend against the Third-Party Claim in any manner it may reasonably deem
appropriate.
(d)    In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of each of the Indemnifying Parties.
ARTICLE IX
TERMINATION PRIOR TO CLOSING
Section 9.1    Termination of Agreement. This Agreement may be terminated at any
time prior to the Transaction Closing:
(a)    by the written agreement of AmTrust and ACP;
(b)    by either ACP or AmTrust in writing, if there shall be any order,
injunction or decree of any Governmental Entity which prohibits or restrains any
party from consummating the transactions contemplated hereby, and such order,
injunction or decree shall have become final and nonappealable;
(c)    by either ACP or AmTrust in writing, if a Governmental Entity shall have
disapproved a Regulatory Approval;
(d)     unless ACP or AmTrust otherwise agree in writing, upon the withdrawal of
filings submitted in connection with any Regulatory Approvals; or
(e)    automatically, following the termination of the Merger Agreement.
Section 9.2    Effect of Termination. In the event of termination pursuant to
Section 9.1, this Agreement shall become null and void and have no effect (other
than Section 5.6 (Public Announcements), Article VIII (Indemnification), this
Section 9.2 and Article X (General Provisions), all of which shall survive
termination of this Agreement), and there shall be no liability on the part of
ACP, the Tower Companies or AmTrust or their respective directors, officers and
Affiliates, except (a) as liability may exist pursuant to the sections specified
in the immediately preceding parenthetical that survive such termination and
(b) that no such termination shall relieve any party from liability for any
willful and material breach by such party of any representation, warranty,
covenant or agreement set forth in this Agreement or fraud. For purposes hereof,
"willful and material breach" means a material breach by a party of the
applicable provision of this

-17-

--------------------------------------------------------------------------------



Agreement as a result of an action or failure to act by such Person that it knew
would result in a breach of this Agreement.
ARTICLE X
GENERAL PROVISIONS
Section 10.1    No Survival of Representations, Warranties, Covenants and
Agreements. This Article X, Article VIII and the agreements of ACP and AmTrust
contained in Article II, Article V and Article VI shall survive the Effective
Time. No other representations, warranties, covenants or agreements in this
Agreement shall survive the Effective Time.
Section 10.2    Fees and Expenses. Whether or not the transactions contemplated
hereby are consummated, each party hereto shall pay its own fees and expenses
incident to preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby. For the avoidance of
doubt, ACP shall be solely responsible for the payment of all of the transaction
expenses incurred by or on behalf of ACP or the Tower Companies incident to the
transaction which is the subject of this Agreement, including investment banking
fees, accounting fees and legal fees.
Section 10.3    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, by facsimile (which is confirmed as provided
below) or sent by overnight courier (providing proof of delivery) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):
if to AmTrust, to
59 Maiden Lane, 43rd Floor
New York, New York 10038
(646) 458-7913
Fax: (212) 220-7130
Attention: Stephen Ungar, Esq.
if to ACP, to

Washington Mall
7 Reid Street, Suite 404
Hamilton HM11 Bermuda
Attn: General Counsel
Notice given by personal delivery or overnight courier shall be effective upon
actual receipt. Notice given by facsimile shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient's normal business hours, or at the beginning of the recipient's next
Business Day if not received during the recipient's normal business hours. All
notices by facsimile shall be confirmed promptly after transmission in writing
by personal delivery or overnight courier.
Section 10.4    Interpretation. When a reference is made in this Agreement to a
section, exhibit or schedule, such reference shall be to a section of, or an
exhibit or schedule to, this Agreement unless otherwise indicated. The inclusion
of any information in the Disclosure Schedule will not be deemed an admission or
acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Disclosure Schedule, that such information is required to be
listed in the Disclosure Schedule or that such items are material to the Tower
Companies. The specification of any dollar amount in the Disclosure Schedule is
not

-18-

--------------------------------------------------------------------------------



intended to imply that such amount, or higher or lower amounts is or is not
material for purposes of this Agreement and no party shall use the fact of the
setting forth of such amount in any dispute or controversy between the parties
as to whether any obligation, item or matter not described therein is or is not
material for purposes of this Agreement. Unless the Agreement specifically
provides otherwise, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business (except as expressly provided herein), and no party shall use the fact
of the setting forth or the inclusion of any such item or matter in any dispute
or controversy among the parties as to whether any obligation, item or matter
not described in this Agreement or included in any Disclosure Schedule is or is
not in the ordinary course of business for purposes of this Agreement (except as
expressly provided herein). The disclosure of an item in one section of the
Disclosure Schedule as an exception to a particular covenant, representation or
warranty will be deemed adequately disclosed as an exception with respect to all
other covenants, representations or warranties to the extent that the relevance
of such item to such other covenants, representations or warranties is
reasonably apparent on the face of such item, notwithstanding the presence or
absence of an appropriate section of the Disclosure Schedule with respect to
such other covenants, representations or warranties or an appropriate
cross-reference thereto. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words "include",
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation." Whenever the singular is used
herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate.
Section 10.5    Entire Agreement; Third-Party Beneficiaries. This Agreement
(including all exhibits and schedules hereto) constitutes the entire agreement,
and supersedes all prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter of this Agreement. AmTrust has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of the transactions contemplated hereby and is capable of bearing the
economic risks thereof. Except as expressly provided herein, this Agreement is
not intended to confer upon any Person other than the parties hereto any rights
or remedies.
Section 10.6    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed entirely within that State, regardless
of the laws that might otherwise govern under any applicable conflict of laws
principles, except to the extent the provisions of the laws of Bermuda are
mandatorily applicable to the Merger.
Section 10.7    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties, and any such assignment that is not
consented to shall be null and void. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
Section 10.8    Dispute Resolution; Enforcement.
(a)    In the event of any dispute arising under this Agreement, prior to the
commencement of litigation, a senior officer of AmTrust and a senior officer of
ACP shall attempt in good faith to resolve the dispute consistent with the terms
of this Agreement. If they are unable to resolve the dispute in this manner
within a reasonable period of time, the parties may pursue judicial remedies
with respect to such dispute. This section shall not apply to any application to
obtain emergency judicial intervention.

-19-

--------------------------------------------------------------------------------



(b)    All actions and proceedings arising out of or relating to the
interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated by this Agreement (except to the extent
any such proceeding mandatorily must be brought in Bermuda) shall be heard and
determined in the United States District Court for the Southern District of New
York and any Federal appellate court therefrom (or, if United States federal
jurisdiction is unavailable over a particular matter, the Supreme Court of the
State of New York, New York County) and the parties hereto hereby irrevocably
submit to the exclusive jurisdiction and venue of such courts in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum or lack
of jurisdiction to the maintenance of any such action or proceeding. The
consents to jurisdiction and venue set forth in this Section 10.8(b) shall not
constitute general consents to service of process in the State of New York and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto. Each party hereto agrees that service of process upon such party in any
action or proceeding arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 10.3 of this Agreement. The parties hereto agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, that nothing in the foregoing shall restrict any
party's rights to seek any post-judgment relief regarding, or any appeal from, a
final trial court judgment.
Section 10.9    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF, RELATED TO OR CONNECTED
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
Section 10.10    Severability; Amendment and Waiver.
(a)    Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any Applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
(b)    This Agreement may be amended, and the terms hereof may be waived, only
by a written instrument signed by each of the parties or, in the case of a
waiver, by the party waiving compliance.
(c)    No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.

-20-

--------------------------------------------------------------------------------



Section 10.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.


[Signature Page Follows]

-21-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, ACP and AmTrust have caused this Agreement to be signed by
their respective officers thereunto duly authorized as of the date first written
above.


ACP RE, LTD




By /s/ Michael Karfunkel    
Name: Michael Karfunkel    
Title: Chairman    






AMTRUST FINANCIAL SERVICES, INC.




By /s/ Stephen Ungar    
Name: Stephen Ungar    
Title: Secretary     



[Signature Page to Amended and Restated Commercial Lines Master Agreement]

--------------------------------------------------------------------------------



Exhibits A - H
Exhibits A-H were previously included as exhibits to the Commercial Lines Master
Agreement dated as of April 8, 2014 by and between ACP Re Ltd. and the Company,
filed with the Securities and Exchange Commission on August 11, 2014 as Exhibit
10.1 to the Company’s Form 10-Q for the quarter ended June 30, 2014, and are
incorporated by reference herein.


